Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 11, 15, 16, 18, 23, 27 and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Kerai et al. US 2017/0347228 A1.
Claims 1 and 29:
Kerai discloses a first method, performed by at least one first apparatus, comprising: receiving one or more beacon signals sent by one or more beacon devices (See paras 88 and 148, figs 1, 2 and 3, Mobile Tag receives a beacon/BTLE messages from fixed tags); determining one or more identifier information of the one or more beacon devices, wherein the one or more identifier information of the one or more beacon devices are represented by the one or more beacon signals (See paras 88-89 and 149-151, figs. 1-3, Unique Id in the BTLE message); and transmitting information for enabling determining of a position of the at least one first apparatus based at least partially on the determined one or more identifier information of the one or more beacon devices, wherein the broadcast information at least partially comprises or represents the determined one or more identifier information of the one or more beacon devices (See paras 151, 89-91 and fig. 3, transmitting composite BTLE messages comprising unique ID and RSSI value and determining position data).
Kerai discloses transmitting information (See paras 151, 89-91 and fig. 3, transmitting composite BTLE messages); however, Kerai doesn’t disclose broadcasting or triggering broadcasting broadcast information.
With regards to claim 29: a first apparatus comprising at least one processor and at least one memory including computer program code (See fig. 2, processor, RAM/ROM).
Bell discloses broadcasting or triggering broadcasting broadcast information (See col 47 lines 15-20, “transmitter broadcasts its presence and an identifier associated with it using Bluetooth, Bluetooth low energy (BTLE)”). broad
Kerai’s mobile tag can be modified to broadcast the message, as disclosed by Bell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kerai with the teachings of Bell to improve the method disclosed by Kerai by including the feature of broadcasting the information. The motivation to combine would have been to communicate with any one of nearby servers.

Claim 2:
Kerai discloses determining one or more signal strength values at least partially based on the one or more beacon signals (See para 88, “A BTLE message transmitted by a first BTLE device (a fixed tag 220) is received by a further BTLE device (a mobile tag 210), which measures a radio parameter associated with the BTLE message. Examples of a radio parameter are Received Signal Strength Indicator (RSSI)”); wherein the transmitted information further at least partially comprises or represents the determined one or more signal strength values (See paras 151, 89-91 and fig. 3, transmitting composite BTLE messages comprising unique ID and RSSI value and determining position data).
Kerai doesn’t disclose broadcast information.
Bell discloses broadcast information (See col 47 lines 15-20, broadcast information). 

Claims 7 and 23:
Kerai discloses that the information is carried by or is part of a data packet, wherein the data packet comprises at least a payload part, wherein the payload part comprises one or more identifier information representations, and wherein each of the one or more identifier information representations at least partially represents one respective identifier information of the determined one or more identifier information of the one or more beacon devices (See paras 85 and 89, AD structure includes payload which includes ID from the beacon).
Kerai doesn’t disclose broadcast information.
Bell discloses broadcast information (See col 47 lines 15-20, broadcast information). 

Claims 11 and 27:
Kerai discloses that the payload part further comprises one or more signal strength value representations, and wherein each of the one or more signal strength value representations at least partially represents one respective signal strength value of one or more signal strength values at least partially determined on the one or more beacon signals (See paras 151, 89-91 and fig. 3, transmitting composite BTLE messages comprising unique ID and RSSI value).

Claim 15:
Kerai discloses a second method, performed by at least one second apparatus, comprising: obtaining information for enabling determining of a position of at least one first apparatus, wherein the broadcast information at least partially comprises or represents one or more identifier information of one or more beacon devices (See paras 151, 89-91 and fig. 3, transmitting composite BTLE messages comprising unique ID and RSSI value and determining position data), wherein an identifier information enables one of the one or more beacon devices to be identified  (See paras 88-89 and 149-151, figs. 1-3, Unique Id in the BTLE message); and determining or triggering determining a position of the at least one first apparatus based on the one or more identifier information carried by the obtained broadcast information (See paras 151, 89-91 and fig. 3, determining based on the composite BTLE messages comprising unique ID and RSSI value, position data of the fixed tag).
Kerai discloses obtaining the information (See fig. 2-3, receiver device receiving composite BTLE msg); however, Kerai doesn’t disclose obtaining broadcast information.
Bell discloses obtaining broadcast information (See col 47 lines 15-20, receiving broadcast information).
Kerai’s server can be modified to detect broadcast message, as disclosed by Bell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kerai with the teachings of Bell to improve the method disclosed by Kerai by including the feature of broadcasting the information. The motivation to combine would have been to communicate with any one of nearby servers.

Claim 16:
Kerai discloses that the information further at least partially comprises or represents one or more signal strength values; wherein the determining of the position of the at least one first apparatus is further at least partially based on the one or more signal strength values  (See paras 151, 89-91 and fig. 3, transmitting composite BTLE messages comprising unique ID and RSSI value and determining position data).
Kerai doesn’t disclose broadcast information.
Bell discloses broadcast information (See col 47 lines 15-20, broadcast information). 

Claim 18:
Kerai discloses that the position is determined further at least partially based on a radio map, and wherein the radio map is obtained prior to the determining or triggering determining of the position of the at least one first apparatus (See para 106, “Building configuration data may be stored within the server 270. This data may be in the form of floor plans of or map data relating to the area containing the mobile tag 210 and the fixed tags 220, 230. This building configuration data may also be used in the calculations performed by the server 270 to increase the accuracy or confidence of the calculated position of the mobile tag 210.”. Also see paras 151 and 89-91, positioning data).

Allowable Subject Matter
Claims 8-10, 12, 19, 20, 24-26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472